Exhibit 10.3

FIRST INCREMENTAL FACILITY AMENDMENT, dated as of December 29, 2016
(this “Agreement”), to the Term Loan Credit Agreement dated as of November 9,
2015 (as amended, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”), among T-Mobile USA, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders and Deutsche Bank AG, New York Branch,
as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”).

A. Pursuant to Section 2.23 of the Credit Agreement, the Borrower has requested
that the persons set forth on Schedule I hereto (the “Incremental Term Loan
Lenders”) provide commitments in respect of Other Term Loans (the “Incremental
Commitments”, and such Other Term Loans, the “Incremental Term Loans”) to the
Borrower under the Credit Agreement in an aggregate principal amount of up to
$660,000,000.

B. The Incremental Term Loan Lenders are willing to provide the Incremental
Commitments to the Borrower on the Incremental Facility Effective Date (as
defined below) on the terms set forth herein and in the Credit Agreement and
subject to the conditions set forth herein.

C. The Incremental Term Loans (a) shall constitute additional Term Loans under
the Credit Agreement, (b) after giving effect to this Agreement and the
occurrence of the First Incremental Facility Closing Date, shall have, except to
the extent otherwise provided in this Agreement, the same terms as the existing
Senior Lien Term Loans and (c) shall comprise a separate Class of Loans from the
existing Senior Lien Term Loans.

D. The proceeds of the Incremental Term Loans will be used by the Borrower for
general corporate purposes (including, without limitation, for redemptions
and/or repayments of Indebtedness) and to pay fees and expenses incurred in
connection with the incurrence of the Incremental Term Loans.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined in this Agreement
have the meanings assigned thereto in the Credit Agreement. The provisions of
Section 1.2 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis. This Agreement shall be an “Incremental Facility Amendment”
for all purposes of the Credit Agreement and a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents. The Incremental Term Loans
shall be additional “Term Loans” for all purposes of the Credit Agreement and
the other Loan Documents. Each Incremental Term Loan Lender shall, upon the
effectiveness of this



--------------------------------------------------------------------------------

Agreement in accordance with Section 5 hereof, be a party to the Credit
Agreement, have the rights and obligations of a Lender thereunder, and shall be
a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents.

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction or
waiver of the conditions set forth in Section 5 hereof, the Credit Agreement is
hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order therein:

“First Amendment Incremental Term Loan Commitment”: the commitment of a Lender
to make a First Amendment Incremental Term Loan pursuant to Section 2.4 and the
other terms and conditions of this Agreement, and “First Amendment Incremental
Term Loan Commitments” means such commitments of all of the Lenders in the
aggregate. The First Amendment Incremental Term Loan Commitment amount of each
First Amendment Incremental Term Loan Lender is set forth opposite such Lender’s
name in Schedule 1 to the First Incremental Facility Amendment, as such amounts
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of First Amendment Incremental Term Loan Commitments as of the
First Incremental Effective Date is $660,000,000.

“First Amendment Incremental Term Loan Installment Date”: as defined in
Section 2.3(b).

“First Amendment Incremental Term Loan Facility”: as defined in the definition
of “Facility”.

“First Amendment Incremental Term Loan Lenders”: each Lender that is the holder
of a First Amendment Incremental Term Loan Commitment or a First Amendment
Incremental Term Loan.

“First Amendment Incremental Term Loan Percentage”: with respect to any Lender
on any First Amendment Incremental Term Loan Installment Date, the percentage
which the aggregate principal amount of such Lender’s First Amendment
Incremental Term Loans then outstanding and subject to repayment pursuant to
Section 2.3 on such date constitutes of the aggregate principal amount of the
First Amendment Incremental Term Loans of all First Amendment Incremental Term
Loan Lenders then outstanding and subject to repayment pursuant to Section 2.3
on such date.

 

2



--------------------------------------------------------------------------------

“First Amendment Incremental Term Loans”: the Incremental Term Loans incurred
pursuant to Section 2.4.

“First Incremental Draw Period”: with respect to the First Amendment Incremental
Term Loan Commitments, the period from and including the first Business Day
immediately following the First Incremental Facility Effective Date to
January 31, 2017.

“First Incremental Facility Amendment”: the First Incremental Facility Amendment
dated as of December 29, 2016, among the Borrower, the Administrative Agent, and
the Lenders party thereto.

“First Incremental Facility Closing Date”: January 31, 2017.

“First Incremental Facility Effective Date”: December 29, 2016.

“First Incremental Facility Maturity Date”: November 9, 2022.

(b) Section 1.1 of the Credit Agreement is hereby further amended by replacing
the following definitions in their entirety as follows:

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing, for any Interest
Period, an interest rate per annum equal to (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided, that, solely with
respect to Eurodollar Borrowings comprising Term Loans (other than the First
Amendment Incremental Term Loans) the Adjusted LIBO Rate shall in no event be
less than 0.75%; provided further, that, solely with respect to Eurodollar
Borrowings comprising First Amendment Incremental Term Loans, the Adjusted LIBO
Rate shall in no event be less than 0.00%.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.00%; provided, that, solely with respect to ABR
Borrowings comprising Term Loans (other than the First Amendment Incremental
Term Loans) the Alternate Base Rate shall, in no event, be less than 1.75%;
provided further, that, solely with respect to ABR Borrowings comprising First
Amendment Incremental Term Loans, the Alternate Base Rate shall in no event be
less than 1.00%; provided, further, that for the purpose of clause (c), the
Adjusted LIBO Rate for any day shall be based on the rate

 

3



--------------------------------------------------------------------------------

determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration Limited (or such other Person that takes over
the administration of such rate) LIBO Rate for deposits in US Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or such other Person that
takes over the administration of such rate) as an authorized vendor for the
purpose of displaying such rates). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
immediately preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate,
respectively.

“Applicable Margin”: (a) with respect to the Senior Lien Term Loans, a rate per
annum equal to (i) for ABR Loans, 1.75%, and (ii) for Eurodollar Loans, 2.75%,
and (b) with respect to First Amendment Incremental Term Loans, a rate per annum
equal to (i) for ABR Loans, 1.50%, and (ii) for Eurodollar Loans, 2.50%.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Senior Lien Term Loan Lenders, First Amendment Incremental Term Loan
Lenders, Extending Term Lenders (of the same tranche) or other Term Loan Lenders
(of the same tranche, including for Replacement Term Loans or Incremental Term
Loans), (b) when used with respect to Commitments, refers to whether such
Commitments are Senior Lien Term Loan Commitments, First Amendment Incremental
Term Loan Commitments or any other Term Loan Commitments (of the same tranche,
including for Replacement Term Loans or Incremental Term Loans) and (c) when
used with respect to Loans or Borrowings, refers to whether such Loan or the
Loans comprising such Borrowing, are Senior Lien Term Loans, First Amendment
Incremental Term Loans, Incremental Term Loans (of the same tranche, including
Other Term Loans), Replacement Term Loans (of the same tranche), Extended Term
Loans (of the same tranche) or loans in respect of the same Class of
Commitments.

 

4



--------------------------------------------------------------------------------

“Facility”: each of (a) the Senior Lien Term Loan Commitments and the Senior
Lien Term Loans made thereunder, together with any Incremental Facility of
Senior Lien Term Loans added to the same tranche pursuant to Section 2.23 (the
“Senior Lien Term Loan Facility”), (b) the First Amendment Incremental Term
Loans, together with any Incremental Facility of First Amendment Incremental
Term Loans added to the same tranche pursuant to Section 2.23 (the “First
Amendment Incremental Term Loan Facility”); (c) any Incremental Facility of
Other Term Loans and the Commitments and extensions of credit thereunder and
(d) any Replacement Facility and the Commitments and extensions of credit
thereunder.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto as a lender pursuant to an Assignment and Assumption
or an Incremental Facility Amendment, other than any such Person that ceases to
be a party hereto as a lender pursuant to an Assignment and Assumption.

“Maturity Date”: (i) with respect to the Senior Lien Term Loan Facility, the
Senior Lien Term Loan Maturity Date and (ii) with respect to the First Amendment
Incremental Term Loan Facility, the First Incremental Facility Maturity Date;
provided, that the reference to Maturity Date with respect to any other Term
Loans shall be the final maturity date as specified in the applicable
Incremental Facility Amendment or Replacement Facility Amendment, and with
respect to any Extended Term Loans in respect thereof, shall be the final
maturity date as specified in the applicable Extension Offer.

“Term Loan Facility”: the Senior Lien Term Loan Facility, the First Amendment
Incremental Term Loan Facility, a facility consisting of Incremental Term Loans
or a Replacement Facility consisting of Term Loans.

“Term Loans”: any term loans made pursuant to this Agreement (including for the
avoidance of doubt, any Senior Lien Term Loans, First Amendment Incremental Term
Loans, Incremental Term Loans, Replacement Term Loans and Extended Term Loans,
if any).

(c) Section 2.3 of the Credit Agreement is hereby replaced in its entirety as
follows:

2.3 Repayment of Senior Lien Term Loans and First Amendment Incremental Term
Loans. (a) The Senior Lien Term Loan of each Senior Lien Term Loan Lender shall
be repaid in consecutive quarterly installments on the last day of each fiscal
quarter of the Borrower or, if such date is not a Business Day, on the last
Business Day of such fiscal quarter (each, a “Senior Lien Term Loan Installment
Date”), each of

 

5



--------------------------------------------------------------------------------

which shall be in an amount equal to such Lender’s Senior Lien Term Loan
Percentage multiplied by the amount equal to 0.25% of the aggregate principal
amount of the Senior Lien Term Loan Facility on the Closing Date; provided, that
the final principal repayment installment of the Senior Lien Term Loans repaid
on the Senior Lien Term Loan Maturity Date shall be, in any event, in an amount
equal to the aggregate principal amount of all Senior Lien Term Loans
outstanding on such date.

(b) The First Amendment Incremental Term Loan of each First Amendment
Incremental Term Loan Lender shall be repaid in consecutive quarterly
installments on the last day of each fiscal quarter of the Borrower or, if such
date is not a Business Day, on the last Business Day of such fiscal quarter
(each, a “First Amendment Incremental Term Loan Installment Date”), commencing
on March 31, 2017, each of which shall be in an amount equal to such Lender’s
First Amendment Incremental Term Loan Percentage multiplied by the amount equal
to 0.25% of the aggregate principal amount of the First Amendment Incremental
Term Loan Facility on the First Incremental Facility Closing Date; provided,
that the final principal repayment installment of the First Amendment
Incremental Term Loans repaid on the First Incremental Facility Maturity Date
shall be, in any event, in an amount equal to the aggregate principal amount of
all First Amendment Incremental Term Loans outstanding on such date.

(d) Section 2.4 of the Credit Agreement is hereby amended by replacing the word
“[Reserved]” with the following:

Subject to the terms and conditions hereof, each First Amendment Incremental
Term Loan Lender severally agrees to make available to the Borrower, and the
Borrower hereby requests from each First Amendment Incremental Term Loan Lender,
to make available, in a single draw, a term loan (which shall be funded at 100%
of the principal amount thereof) on the First Incremental Closing Date in an
amount of the First Amendment Incremental Term Loan Commitments of such First
Amendment Incremental Term Loan Lender and the Type of such term loan shall be a
Eurodollar Loan with the initial Interest Period specified in the Borrowing
Request for the First Amendment Incremental Term Loan.

(e) Section 2.12(b)(i) of the Credit Agreement is hereby replaced in its
entirety as follows:

(i) any mandatory prepayments of Term Loans pursuant to Section 2.14 shall be
applied to the remaining scheduled principal installments (a) in the case of the
Senior Lien Term Loans and the First Amendment Incremental Term Loans, in direct
order of maturity and (b) in the case of any other Term Loans, in the order
specified in the applicable Permitted Amendment, and

 

6



--------------------------------------------------------------------------------

(f) Section 2.14(a) of the Credit Agreement is hereby amended by inserting the
words “and the First Amendment Incremental Term Loans (together with accrued and
unpaid interest thereon) on an equal and ratable basis” immediately following
the parenthetical “(together with accrued and unpaid interest thereon)” therein.

(g) Section 2.14(b) of the Credit Agreement is hereby amended by inserting the
words “and the First Amendment Incremental Term Loans (together with accrued and
unpaid interest thereon) on an equal and ratable basis” immediately following
the parenthetical “(together with accrued and unpaid interest thereon)” therein.

(h) Section 2.14(g) of the Credit Agreement is hereby replaced in its entirety
as follows:

(g) Notwithstanding anything in this Section 2.14 to the contrary, if any amount
shall be required to be applied to prepay Senior Lien Term Loans and First
Amendment Incremental Term Loans pursuant to clauses (a), (b) or (c) above (such
amount, the “Required Prepayment Amount”), and at the time that any such
prepayment would be required, the Borrower is required to, or required to offer
to, repurchase or redeem or repay or prepay any other Indebtedness secured on a
pari passu basis with the Obligations pursuant to the terms of the documentation
governing such Indebtedness (such Indebtedness required to be, or to be offered
to be, so repurchased, redeemed, prepaid or repaid, “Other Applicable
Indebtedness”), then the Borrower may apply such Required Prepayment Amount on a
pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Senior Lien Term Loans, First Amendment Incremental Term Loans and
Other Applicable Indebtedness at such time; provided, that the portion of such
net proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Senior Lien Term Loans and the First
Amendment Incremental Term Loans in accordance with the terms hereof) to the
prepayment of the Senior Lien Term Loans and First Amendment Incremental Term
Loans and to the repurchase or repayment of Other Applicable Indebtedness, and
the amount of the prepayment of the Senior Lien Term Loans and First Amendment
Incremental Term Loans that would have otherwise been required pursuant to this
Section 2.14 shall be reduced accordingly; provided, further, that to the extent
the holders of Other Applicable Indebtedness decline to have such indebtedness
so repurchased or repaid, the declined amount shall promptly (and in any event
within five Business Days after the date of such rejection, or, if later, the
date on which the portion of the Required Prepayment Amount allocated to the
Senior Lien Term Loans and First Amendment Incremental Term Loans are applied to
prepayment of the Senior Lien Term Loans and First Amendment Incremental Term
Loans) be applied to prepay the Senior Lien Term Loans and First Amendment

 

7



--------------------------------------------------------------------------------

Incremental Term Loans in accordance with the terms hereof (to the extent such
amount would otherwise have been required to be so applied if such Other
Applicable Indebtedness was not then outstanding).

(i) Section 2.14(h) of the Credit Agreement is hereby replaced in its entirety
as follows:

(h) Notwithstanding anything in this Section 2.14 to the contrary, any Senior
Lien Term Loan Lender and First Amendment Incremental Term Loan Lender (and, to
the extent provided in the applicable Permitted Amendment, any other Term Loan
Lender) may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery, facsimile or, in accordance with the second paragraph of
Section 9.1, e-mail) at least one Business Day prior to the required prepayment
date, to decline all of any mandatory prepayment of its Term Loans pursuant to
clauses (b) and (c) of this Section 2.14, in which case the aggregate amount of
the prepayment that would have been applied to prepay Term Loans but was so
declined may be retained by the Group Members (such declined amounts to the
extent retained by the Group Members, the “Declined Proceeds”).

(j) Section 2.23(b) of the Credit Agreement is hereby replaced in its entirety
as follows:

(b) Any Other Term Loans (i) shall rank pari passu in right of payment and
security with the Obligations in respect of the other outstanding Term Loans as
set forth in the relevant Incremental Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent) and shall not be guaranteed
by any Subsidiary that is not also a Guarantor, (ii) for purposes of
prepayments, shall be treated substantially the same as (or, to the extent set
forth in the relevant Incremental Facility Amendment, less favorably than) the
other outstanding Term Loans and (iii) other than amortization, maturity date,
conditions precedent and pricing (including interest rate, fees, funding
discounts and prepayment premiums) (as set forth in the relevant Incremental
Facility Amendment), shall have and be issued on the same terms as the Senior
Lien Term Loans and First Amendment Incremental Term Loans or such terms that
are, when taken as a whole, not materially more favorable (as reasonably
determined by the Borrower in good faith) to the investors or lenders providing
such Other Term Loans than the terms and conditions, taken as a whole,
applicable to the then existing Senior Lien Term Loans and First Amendment
Incremental Term Loans (except with respect to covenants (including any
financial maintenance covenant added for the benefit of lenders providing such
Other Term Loans) and other provisions so long as such covenants or other
provisions (1) are also added for the benefit of the Lenders of all then
outstanding Term Loans or (2) only become applicable after the Latest Maturity
Date of the then outstanding Term Loans at the

 

8



--------------------------------------------------------------------------------

time of such incurrence of such Other Term Loans); provided, that (A) in respect
of any Other Term Loans incurred on or prior to the date that is 18 months after
the Closing Date, if the effective yield (which, for such purpose only, shall be
deemed to take account of interest rate margin and any then applicable benchmark
floors (provided, that such differential between interest rate floors shall be
equated to the applicable effective yield only to the extent an increase in the
interest rate floor under the Initial Senior Lien Term Loans would cause an
increase in the interest rate then in effect thereunder) and including any
amendment to the applicable interest rate margin on the Initial Senior Lien Term
Loans that became effective subsequent to the Closing Date but prior to the time
of the addition of such Incremental Facilities, recurring fees and all upfront
or similar fees or original issue discount (amortized over four years) payable
to all Lenders providing such Other Term Loans (but excluding any bona fide
arrangement, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all Lenders (in their capacity as
such) providing such Other Term Loans)) on such Other Term Loans determined as
of the initial funding date for such Other Term Loans exceeds the effective
yield (determined on same basis as the preceding parenthetical) on the Initial
Senior Lien Term Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Margin
relating to the Initial Senior Lien Term Loans shall be adjusted and/or the
Borrower will pay additional fees to Lenders holding such Initial Senior Lien
Term Loans in order that such effective yield on such Other Term Loans shall not
exceed such effective yield on the Initial Senior Lien Term Loans by more than
0.50% (provided, that to the extent such adjustment is required due to the
application of a higher interest rate benchmark floor on such Other Term Loans,
such adjustment shall be effected (to such extent) solely through an increase in
the interest rate benchmark floor of the Initial Senior Lien Term Loans (or if
no interest rate benchmark floor applies to the Initial Senior Lien Term Loans
at such time, an interest rate benchmark floor shall be added)), (B) any Other
Term Loans shall not have a final maturity date earlier than the then Latest
Maturity Date of the then remaining Senior Lien Term Loans, First Amendment
Incremental Term Loans or then existing Incremental Term Loans and (C) any Other
Term Loans shall not have a Weighted Average Life to Maturity that is shorter
than the Weighted Average Life to Maturity of the later of the then remaining
Senior Lien Term Loans, First Amendment Incremental Term Loans or then existing
Incremental Term Loans, as applicable (determined, solely for the purposes of
this clause (C), without giving effect to prepayments that reduced amortization
of the then remaining Senior Lien Term Loans and First Amendment Incremental
Term Loans).

(k) Section 4 (Conditions Precedent) of the Credit Agreement is hereby amended
to add a new Section 4.2 as follows:

 

9



--------------------------------------------------------------------------------

4.2 Conditions to First Incremental Facility Closing Date. The agreement of each
First Amendment Incremental Term Loan Lender to make the First Amendment
Incremental Term Loans requested to be made by it pursuant to Section 2.4 is
subject to the satisfaction (or waiver in accordance with Section 9.2), prior to
or concurrently with the making of such extension of credit on the First
Incremental Facility Closing Date, of the following conditions precedent:

(a) the representations and warranties in Section 3 of the Credit Agreement
shall be true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) on and as of
the First Incremental Facility Closing Date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties, as
applicable, shall be true and correct in all material respects (or, in the case
of any such representation that is qualified by materiality, in all respects) as
of such earlier date;

(b) no Default or Event of Default has occurred and is continuing on the First
Incremental Facility Closing Date or after giving effect to the incurrence of
the First Amendment Incremental Term Loans to be made on the First Incremental
Facility Closing Date;

(c) as of the First Incremental Facility Closing Date, the aggregate amount of
the Incremental Facilities incurred under the Credit Agreement (including the
First Amendment Incremental Term Loans) does not exceed the amount permitted
under Section 2.23(a) of the Credit Agreement;

(d) the Administrative Agent (or its counsel) shall have received a certificate
of the Borrower substantially in the form of Exhibit A to the First Incremental
Facility Amendment, dated the Incremental Facility Closing Date, certifying that
the conditions set forth in Sections 4.2(a), 4.2(b) and 4.2(c) herein have been
satisfied;

(e) all fees and expenses in connection with the First Amendment Incremental
Term Loans (including reasonable out of pocket legal fees and expenses) payable
by the Borrower to the First Amendment Incremental Term Loan Lenders and the
Administrative Agent on or before the First Incremental Facility Closing Date
shall have been paid to the extent then due; provided, that all such amounts
shall be required to be paid, as a condition precedent to the First Incremental
Facility Closing Date, only to the extent invoiced at least two Business Days
prior to the First Incremental Facility Closing Date;

(f) the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B to the First Incremental Facility
Amendment from a Responsible Officer of the Borrower with respect to the
solvency of the Borrower, on a consolidated basis together with its
Subsidiaries, after giving effect to the incurrence of the First Amendment
Incremental Term Loans; and

 

10



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received delivery of a Borrowing Request
substantially in the form of Exhibit I not later than 11:59 p.m., New York City
time, on the First Incremental Facility Effective Date.

(l) Section 6.1(a)(iii) of the Credit Agreement is hereby amended by inserting
the words “and First Amendment Incremental Term Loans” immediately following the
words “Senior Lien Term Loans” therein.

(m) Clause (b) of the second paragraph of Section 6.4 of the Credit Agreement is
hereby amended by inserting the words “and First Amendment Incremental Term
Loans” immediately following each occurrence of the words “Senior Lien Term
Loans” therein.

(n) Section 6.6 of the Credit Agreement is hereby amended by inserting the words
“, the First Amendment Incremental Term Loans” immediately following the words
“Senior Lien Term Loans” therein.

SECTION 3. Incremental Term Loans.

(a) Interest will begin accruing on the First Amendment Incremental Term Loans
on the First Incremental Facility Closing Date.

(b) From and after the First Incremental Facility Closing Date, the First
Amendment Incremental Term Loan Lenders shall constitute “Lenders” and the First
Amendment Incremental Term Loans shall constitute “Term Loans”, in each case for
all purposes of the Credit Agreement and the other Loan Documents.

(c) The proceeds of the First Amendment Incremental Term Loans will be used by
the Borrower for general corporate purposes (including, without limitation, for
redemptions and/or repayments of Indebtedness) and to pay fees and expenses
incurred in connection with the incurrence of the First Amendment Incremental
Term Loans.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to each
Agent and each Lender party hereto that:

(a) (i) the execution and delivery of this Agreement is within the corporate,
limited liability company or partnership (as applicable) powers of each of the
Loan Parties party hereto, and has been duly authorized by all necessary
corporate, limited liability company or partnership (as applicable) and, if
required, stockholder, member or partner (as applicable) action (including, any
action required to be taken

 

11



--------------------------------------------------------------------------------

by any class of directors of the Borrower, whether interested or disinterested,
in order to ensure the due authorization of this Agreement) on the part of such
Loan Parties, (ii) this Agreement has been duly executed and delivered by each
Loan Party party hereto and constitutes a legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(iii) the execution, delivery and performance by each Loan Party of this
Agreement (x) will not violate any applicable law, regulation or any order of
any Governmental Authority or the charter, bylaws or other organizational
documents of Parent or any Group Member (except for any violation of any
applicable law, regulation or order of any Governmental Authority that would not
reasonably be expected to have a Material Adverse Effect), (y) will not violate
or result in a default under any Material Contractual Obligation binding upon
Parent or any Group Member or its Properties, or give rise to a right thereunder
to require any payment to be made by Parent or such Group Member (except for any
of the foregoing that would not reasonably be expected to have a Material
Adverse Effect) and (z) will not result in the creation or imposition of any
Lien on any Property of Parent or any Group Member (other than Permitted Liens);

(b) the execution and delivery of this Agreement does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders, or any
class of directors, whether interested or disinterested, of the Borrower or any
other person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement, except
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to create, maintain or perfect Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (iii) such
consents, approvals, registrations, filings or other actions, other than those
specified in clause (iv) below, the absence of which or failure to obtain, would
not reasonably be expected to have a Material Adverse Effect, and (iv) to the
extent that the exercise of certain of the rights, powers, privileges and
remedies of the Administrative Agent or the Lenders may constitute a de jure or
de facto voluntary or involuntary assignment of an FCC License or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC License, the FCC’s prior consent thereto;

(c) no Default or Event of Default has occurred and is continuing; and

(d) the representations and warranties in Sections 3.3, 3.4 and 3.5 of the
Credit Agreement are true and correct in all material

 

12



--------------------------------------------------------------------------------

respects (or, in the case of any such representation that is qualified by
materiality, in all respects) on and as of the Incremental Facility Effective
Date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of such earlier date.

SECTION 5. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement shall be subject to the satisfaction (or waiver
by Incremental Term Loan Lenders) of each of the following conditions (the first
date on which all conditions are so satisfied or waived, the “Incremental
Facility Effective Date”):

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of (1) the
Borrower, (2) each Guarantor and (3) each Incremental Term Loan Lender;

(b) the representations and warranties in Sections 3.3, 3.4 and 3.5 of the
Credit Agreement shall be true and correct in all material respects (or, in the
case of any such representation that is qualified by materiality, in all
respects) on and as of the Incremental Facility Effective Date as if made on and
as of such date, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties, as applicable, shall be true and correct in all material respects
(or, in the case of any such representation that is qualified by materiality, in
all respects) as of such earlier date;

(c) no Default or Event of Default has occurred and is continuing on the
Incremental Facility Effective Date;

(d) the Administrative Agent shall have received, with respect to each Loan
Party:

(i) a copy of the charter or other similar Organizational Document, including
all amendments thereto, of such Person, certified as of a date reasonably near
the Incremental Facility Effective Date as being a true and correct copy thereof
by the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which such Person is organized or incorporated;

(ii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which such Person is organized,
dated reasonably near the Incremental Facility Effective Date, certifying that
such Person is in good standing under the laws of such jurisdiction; and

(iii) a certificate of the Secretary, Assistant Secretary or other appropriate
Responsible Officer of such Person dated the Incremental Facility Effective Date

 

13



--------------------------------------------------------------------------------

and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating, management or partnership agreement of such Person as in
effect on the Incremental Facility Effective Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or other applicable body) of such Person authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, including, in the case of the Borrower, the Borrowings
contemplated hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization, partnership agreement or other
constitutive document of such Person have not been amended since the date the
documents furnished pursuant to clause (i) above were certified, and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of such Person;

provided, that if the Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary of any Loan Party certifying that any
certificate or articles of incorporation or organization or certification of
formation, or by-laws or operating (or limited liability company) agreement
required to be delivered by such Loan Party pursuant to this Section 5(d)) has
not been amended, restated or otherwise modified since the version thereof
delivered in satisfaction of the conditions precedent to the Closing Date, then
no copy of such document shall be required to be delivered pursuant to this
Section 5(d));

(e) the Administrative Agent (or its counsel) shall have received a certificate
of the Borrower, dated the Incremental Facility Effective Date, certifying that
the conditions set forth in Sections 5(b) and 5(c) herein have been satisfied;
and

(f) the Administrative Agent shall have received all documentation and other
information about the Loan Parties as has been reasonably requested in writing
five Business Days prior to the Incremental Facility Effective Date by the
Administrative Agent with respect to applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT ACT.

SECTION 6. Effect of this Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or

 

14



--------------------------------------------------------------------------------

different circumstances. This Agreement shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. After the Incremental Facility Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby.

SECTION 7. Reaffirmation. Each of the Borrower and each Guarantor identified on
the signature pages hereto (collectively, the “Reaffirming Loan Parties”) hereby
acknowledges that it expects to receive substantial direct and indirect benefits
as a result of this Agreement and the transactions contemplated hereby. Each
Reaffirming Loan Party hereby consents to this Agreement and the transactions
contemplated hereby, and hereby confirms its respective guarantees (including in
respect of the Incremental Term Loans), pledges and grants of security
interests, as applicable, under each of the Loan Documents to which it is party,
and agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby, such guarantees, pledges and grants of
security interests shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties (including in respect of the
Incremental Term Loan Lenders). Each of the Reaffirming Loan Parties agrees
that, neither the modification of the Credit Agreement effected pursuant to the
Agreement nor the execution, delivery, performance or effectiveness of this
Agreement (a) impairs the validity, effectiveness or priority of Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations (as defined in the Guarantee and
Collateral Agreement and including the Incremental Term Loan), whether
heretofore or hereafter incurred or (b) require that any new filings be made or
other action taken to perfect or to maintain the perfection of such Liens. Each
of the Reaffirming Loan Parties further agrees to take any action that may be
required or that is reasonably requested by the Administrative Agent to effect
the purposes of this Agreement, the transactions contemplated hereby or the Loan
Documents and hereby reaffirms its obligations under each provision of each Loan
Document to which it is party.

SECTION 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 10. Governing Law; Jurisdiction, etc. This Agreement shall be construed
in accordance with and governed by the laws of the State of New York. The
provisions of Sections 9.9 and 9.10 of the Credit Agreement shall apply to this
Agreement, mutatis mutandis.

[Remainder of page intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: T-MOBILE USA, INC. By:  

/s/ Dirk Wehrse

Name:    Dirk Wehrse Title:        Senior Vice President, Treasury & Treasurer

[Signature Page to the First Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: IBSV LLC METROPCS CALIFORNIA, LLC METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

METROPCS NEW YORK, LLC

METROPCS TEXAS, LLC

METROPCS NEVADA, LLC

METROPCS PENNSYLVANIA, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC.

SUNCOM WIRELESS HOLDINGS, INC.

SUNCOM WIRELESS INVESTMENT COMPANY, LLC

SUNCOM WIRELESS LICENSE COMPANY, LLC

SUNCOM WIRELESS MANAGEMENT COMPANY, INC.

SUNCOM WIRELESS OPERATING COMPANY, L.L.C.

SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.

SUNCOM WIRELESS, INC.

T-MOBILE CENTRAL LLC

T-MOBILE FINANCIAL LLC

T-MOBILE LEASING LLC

T-MOBILE LICENSE LLC

T-MOBILE NORTHEAST LLC

T-MOBILE PCS HOLDINGS LLC

T-MOBILE PUERTO RICO HOLDINGS LLC

T-MOBILE PUERTO RICO LLC

T-MOBILE RESOURCES CORPORATION

T-MOBILE SOUTH LLC

T-MOBILE SUBSIDIARY IV CORPORATION

T-MOBILE US, INC.

T-MOBILE WEST LLC

TRITON PCS FINANCE COMPANY, INC.

TRITON PCS HOLDINGS COMPANY L.L.C.

VOICESTREAM PCS I IOWA CORPORATION

VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.

VOICESTREAM PITTSBURGH, L.P.

By:  

/s/ Dirk Wehrse

Name:    Dirk Wehrse Title:        Authorized Person

[Signature Page to the First Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:  

/s/ Marcus M. Tarkington

Name:    Markus M. Tarkington

Title:

       Director By:  

/s/ Peter Cucchiara

Name:    Peter Cucchiara Title:        Vice President

[Signature Page to the First Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG, as Incremental Term Lender By:  

/s/ Igor Soczynski

Name:    Igor Soczynski Title:        VP Treasury By:  

/s/ Markus Schaefer

Name:    Markus Schaefer Title:        VP Treasury

[Signature Page to the First Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to the First Incremental Facility Amendment

Incremental Term Loans

 

INCREMENTAL TERM LENDER

   FIRST AMENDMENT INCREMENTAL TERM
LOAN COMMITMENTS  

Deutsche Telekom AG

   $ 660,000,000   

TOTAL:

   $ 660,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

Closing Certificate

CLOSING CERTIFICATE

T-MOBILE USA, INC.

[January 31], 2017

Pursuant to Section 4.2(d) of the Term Loan Credit Agreement dated as of
November 9, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among T-Mobile USA, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the several banks and
other financial institutions or entities from time to time parties thereto as
incremental term loan lenders and Deutsche Bank AG New York Branch, as
administrative agent (together with its successors and permitted assigns in such
capacity, the “Administrative Agent”), the undersigned[    ], [    ] of the
Company, hereby certifies on the date hereof as follows:

1. The representations and warranties in Section 3 of the Credit Agreement are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of the date
hereof, except in the case of any representation expressly stated to relate to a
specific earlier date, in which case such representation is true and correct in
all material respects (or, in the case of any such representation that is
qualified by materiality, in all respects) as of such earlier date.

2. At the time of and immediately after giving effect to the making of the First
Amendment Incremental Term Loans, no Default or Event of Default shall have
occurred and be continuing.

3. The aggregate amount of the Incremental Facilities incurred under the Credit
Agreement (including the First Amendment Incremental Term Loans) does not exceed
the amount permitted under Section 2.23(a) of the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

EXHIBIT A

IN WITNESS WHEREOF, I have executed this certificate on the date first written
above.

 

T-MOBILE USA, INC. By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

Solvency Certificate

SOLVENCY CERTIFICATE

[January 31], 2017

This Solvency Certificate is being executed and delivered pursuant to
Section 4.2(f) of that certain Credit Agreement dated as of November 9, 2015,
among T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders, and Deutsche Bank AG New York Branch, as administrative
agent and collateral agent (together with its successors and permitted assigns
in such capacities, the “Administrative Agent”), as amended by that certain
First Incremental Facility Amendment, pursuant to which the First Amendment
Incremental Term Loan Lenders have agreed to provide the First Amendment
Incremental Term Loan Facility to the Borrower in the aggregate principal amount
of $660,000,000 (the “Credit Agreement”; the terms defined therein being used
herein as therein defined).

I, [    ], a Responsible Officer of the Borrower, in such capacity and not in an
individual capacity, hereby certify as of the date hereof on behalf of Borrower
as follows:

 

1. The sum of the debt and liabilities (subordinated, contingent or otherwise)
of the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the incurrence of the First Amendment Incremental Term Loans (the
“Transaction”), does not exceed the fair value of the present assets of the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transaction.

 

2. The capital of the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transaction, is not unreasonably small in relation to
their business as conducted or contemplated to be conducted on the date hereof.

 

3. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transaction, is
greater than the total amount that will be required to pay the probable
liabilities (subordinated, contingent or otherwise), on a consolidated basis, of
the Borrower and its Subsidiaries as they become absolute and matured.

 

4. The Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Transaction, have not incurred and do not intend to incur, or
believe that they will incur, debts or other liabilities, including current
obligations, beyond their ability to pay such debts or other liabilities as they
become due (whether at maturity or otherwise).

 

5. For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

6. In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its Subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT B

 

7. The undersigned confirms and acknowledges that the Administrative Agent and
the First Amendment Incremental Term Loan Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the First Amendment
Incremental Term Loans under the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

T-MOBILE USA, INC. By:  

 

Name: Title: